In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-21-00320-CV
               ___________________________

               KEITH D. AIKENS, Appellant

                             V.

            CHARLENE K. DUELING, Appellee



            On Appeal from the 48th District Court
                   Tarrant County, Texas
               Trial Court No. 048-316423-20


Concurring and Dissenting Memorandum Opinion by Justice Walker
      CONURRING AND DISSENTING MEMORANDUM OPINION

       I concur in the majority’s holding affirming summary judgment on Keith’s

negligence and gross negligence claims, albeit for different reasons. I respectfully

dissent, however, to the majority’s holding affirming summary judgment on Keith’s

premises liability claim.

     I. KEITH WAIVED HIS NEGLIGENCE AND GROSS NEGLIGENCE CLAIMS

       In his appellate brief, Keith argues that Charlene owed him a duty only under a

premises liability theory. Specifically, he argues that Charlene had a duty to protect

him, as her invitee, from the foreseeable criminal actions of Mr. Pettway. He presents

no argument that Charlene owed him a duty under a general negligence theory.

       Timberwalk makes it clear that negligence and premises liability claims are

independent of one another and impose different duties upon the defendant.

Timberwalk Apartments, Partners, Inc. v. Cain, 972 S.W.2d 749, 753 (Tex. 1998). It makes

equally clear that a “complaint that a landowner failed to provide adequate security

against criminal conduct is ordinarily a premises liability claim.” Id.

       Because Keith presents no argument on appeal that Charlene had a duty under

a general negligence theory, he has waived by inadequate briefing any complaint that

the trial court erred in granting summary judgment on his negligence cause of action.

See Tex. R. App. P. 38.1; Ryan Constr. Servs., LLC v. Robert Half Int’l, Inc., 541 S.W.3d

294, 300–01 (Tex. App.—Houston [14th Dist.] 2017, no pet.). This would invariably

dispose of his gross negligence claim, which he similarly failed to brief on appeal. See

                                             2
Tex. R. App. P. 38.1; Douglas v. Hardy, 600 S.W.3d 358, 372 (Tex. App.—Tyler 2019,

no pet.). Accordingly, I concur in affirming the trial court’s judgment as to Keith’s

negligence and gross negligence claims, though on different grounds than those relied

upon by the majority.

             II. MORE THAN A SCINTILLA OF EVIDENCE SUPPORTED
                     KEITH’S PREMISES LIABILITY CLAIM

      In her motions for summary judgment, Charlene challenged Keith’s evidence

as to each element of his premises liability claim except for the existence of his

damages.   Accordingly, because Keith was Charlene’s invitee and because Keith

claims that he was harmed by Mr. Pettway’s criminal conduct that occurred on

Charlene’s premises, to survive summary judgment there needed to be more than a

scintilla of evidence that (1) Charlene had a duty to use ordinary care to reduce or

eliminate an unreasonable risk of harm to Keith on her premises, (2) she breached

that duty, and (3) the breach proximately caused Keith’s damages. See Del Lago

Partners, Inc. v. Smith, 307 S.W.3d 762, 767 (Tex. 2010); Timberwalk, 972 S.W.2d at 756.

To prove that Charlene had such a duty, the evidence needed to show that Charlene

knew or should have known of an unreasonable and foreseeable risk of harm to

Keith—namely, that Mr. Pettway was a danger to him. See Del Lago, 307 S.W.3d at 767.

      Because I believe the summary judgment evidence showed more than a scintilla

of evidence on each of these elements, I would reverse the trial court’s judgment as to

Keith’s premises liability claim and remand for further proceedings on that claim only.


                                           3
                1. THE T IMBERWALK FACTORS ARE INAPPLICABLE

      The majority affirms the trial court’s judgment on Keith’s premises liability

claim, holding under Timberwalk that Keith failed to present foreseeability evidence

“of any recent criminal activities on or near Charlene’s premises similar to the incident

in question.” See Timberwalk, 972 S.W.2d at 756. Additionally, under Del Lago, the

majority holds that Keith failed to present foreseeability evidence that Charlene had

“direct knowledge of an imminent confrontation between Mr. Pettway and Keith.”

See Del Lago, 307 S.W.3d at 769. However, as established in Del Lago, the Timberwalk

foreseeability factors are not applicable to the facts of our case. See id. at 768. We

should instead base our holding on the multiple factors presented in Del Lago, which

the majority fails to appropriately consider through the narrow lens of summary

judgment rules that require us to view all evidence favorably to Keith and to resolve

any doubts against Charlene. See id. at 768–69; Mann Frankfort Stein & Lipp Advisors,

Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009); 20801, Inc. v. Parker, 249 S.W.3d 392,

399 (Tex. 2008).

      As the majority points out and Keith acknowledges, a premises owner generally

has no duty to protect its invitees from the criminal conduct of a third party. See

Del Lago, 307 S.W.3d at 767. However, an exception to this general rule exists

whereby a premises owner might be liable for third-party criminal conduct that injures

an invitee if the owner “knows or has reason to know of an unreasonable and

foreseeable risk of harm to the invitee.” Timberwalk, 972 S.W.2d at 756.

                                           4
      In Timberwalk, the Texas Supreme Court sought to determine under what

circumstances an apartment-complex owner could be held liable for the sexual assault

of a tenant. Id. at 759. The court announced that in such cases foreseeability required

a showing of previous crimes on or near the premises and that courts must consider

five factors—proximity, recency, frequency, similarity, and publicity—to determine

whether the criminal conduct in question was foreseeable. Id. at 757–59.

      In Del Lago, the court returned to the question of when a premises owner could

be held liable for third-party criminal conduct that injures an invitee. Del Lago, 307

S.W.3d at 767. This time, the court sought to determine whether a bar owner could

be held liable for the injuries of a customer when the relevant fight broke out after

ninety minutes of escalating tension between two groups at the bar. Id. at 765–67. In

analyzing whether the bar owner had a duty there, the court held that the Timberwalk

factors were inapplicable because the bar owner, unlike the apartment complex

owner, had direct knowledge that criminal conduct was imminent. Id. at 768. The

court then stated that “the Timberwalk factors are not the only reasons that a criminal

act might be deemed foreseeable.” Id.

      Drawing from the Restatement of Torts and prior caselaw, the court outlined

additional factors that may be considered to determine the foreseeability of criminal

conduct when the Timberwalk factors are inapplicable; these include (1) the nature and

character of the premises, (2) immediately preceding conduct, (3) location, (4) mode

of doing business, and (5) an owner’s observation or past experience. Id. at 768–69.

                                          5
It held that the bar owner had a duty to protect its injured invitee–customer because

the owner

       had actual and direct knowledge that a violent brawl was imminent
       between drunk, belligerent patrons and had ample time and means to
       defuse the situation. [The owner’s] duty arose not because of prior
       similar criminal conduct but because it was aware of an unreasonable
       risk of harm at the bar that very night. When a landowner “has actual or
       constructive knowledge of any condition on the premises that poses an
       unreasonable risk of harm to invitees, he has a duty to take whatever
       action is reasonably prudent” to reduce or eliminate that risk. Corbin v.
       Safeway Stores, Inc., 648 S.W.2d 292, 295 (Tex. 1983).

Id. at 769.

       Because Charlene is more akin to the bar owner than she is to the apartment

complex owner due to her foreknowledge of Mr. Pettway’s violent propensities and

hatred of Keith, I would hold that the Timberwalk factors are inapplicable to our case.

Instead, we should analyze the foreseeability of Mr. Pettway’s criminal conduct under

Del Lago’s guidance. And the section of the Restatement of Torts quoted by the

Del Lago court is also instructive to our discussion and provides another factor to

consider:

       Moreover, the actor may have sufficient knowledge of the immediate
       circumstances or the general character of the third party to foresee that party’s
       misconduct. For example, if the owner of a gun who leaves it on a table
       at home knows that a houseguest has a long record of violent crimes,
       that knowledge supports the claim that the owner is negligent in giving
       the guest access to the gun.

Restatement (Third) of Torts: Phys. & Emot. Harm § 19 (Am. L. Inst. 2010)
(emphasis added).



                                              6
            2. MORE THAN A SCINTILLA OF EVIDENCE EXISTED THAT
                 CHARLENE HAD A DUTY TO PROTECT KEITH

      Viewing the evidence against the Del Lago factors and in the light most

favorable to Keith, an issue of fact exists as to whether Charlene knew or should have

known that Mr. Pettway posed a foreseeable and unreasonable risk of assaultive injury

to Keith. See Timberwalk, 972 S.W.2d at 756 (“Foreseeability requires only that the

general danger, not the exact sequence of events that produced the harm, be

foreseeable.”). Relevant to our case are the following factors: the nature and character

of the premises, immediately preceding conduct, the owner’s observations or past

experience, and the general character of the third party. See Restatement (Third) of

Torts: Phys. & Emot. Harm § 19 (Am. L. Inst. 2010).

A. The Nature and Character of the Premises

      Here, the nature and character of the premises—Charlene’s house—is

important. It is a home that Charlene and Keith previously shared as romantic

partners. After they broke up, Keith continued to live there in another bedroom just

down the hall even after Charlene started dating Mr. Pettway. It is foreseeable that

Mr. Pettway—or any new boyfriend—would not be content with such an

arrangement and that it would be a source of turmoil in the relationship between the

two men. This is particularly true given the fact that Charlene knew that Mr. Pettway

was vehemently opposed to Keith living in her house.




                                           7
B. Immediately Preceding Conduct; Observations and Past Experiences;
General Character of Mr. Pettway

     In the month leading up to the assault, the following occurred:

  • Charlene told Keith that Mr. Pettway carried a taser “like a pistol in a holster
    on his hip at all times.”

  • Charlene and Mr. Pettway argued multiple times about Mr. Pettway being upset
    that Keith lived in her home.

  • Charlene told Keith of Mr. Pettway’s displeasure at the living arrangements and
    that Mr. Pettway hated him.

  • In what Charlene described as a “big fight,” Charlene and Keith argued about
    Keith needing to move out; Keith told Charlene that she would have to evict
    him.

  • Charlene told Mr. Pettway about her argument with Keith and that she was
    “fighting” for their relationship by trying to get Keith to leave her house.

  • Mr. Pettway told Charlene via text that Keith was “going to force me to hurt
    him real bad,” then Mr. Pettway informed her that he had been arrested twice
    for assault. Charlene responded that she knew he was a bad boy; to which
    Mr. Pettway stated that he could be “a mean motherfucker.”

  • Charlene observed Mr. Pettway exhibit “anger or aggression” regarding Keith
    after Keith made what Mr. Pettway perceived as an unreasonable offer to
    purchase Charlene’s totaled motorcycle.

  In the week leading up to the assault, the following occurred:

  • Charlene told Keith that Mr. Pettway wanted Keith to leave the house
    immediately and that he would be visiting the house that weekend. She added
    that the situation had “escalated way faster than [she] thought.” She instructed
    Keith to go rent a storage unit and that “maybe” she would be able to calm
    Mr. Pettway down. Keith interpreted this to mean that Mr. Pettway was
    coming to “hurt” Keith, even though Charlene maintained this was not the
    case.


                                         8
   • Charlene picked up Mr. Pettway that weekend and brought him to her house.

       While this conduct was not as immediate to the assault in question as found in

Del Lago, in my estimation it is not so remote as to be irrelevant to our foreseeability

calculus here.    Further, this evidence shows that Charlene had observed and

experienced Mr. Pettway’s anger toward Keith and that she knew of his potentially

violent character. Thus, when viewed in Keith’s favor and making all of the attendant

inferences on summary judgment, I would conclude that there existed an issue of fact

as to whether Mr. Pettway’s conduct was foreseeable to Charlene.

C. The Risk Was Unreasonable

       I would also hold that this evidence raised a fact issue as to whether the risk

posed by Mr. Pettway was unreasonable. The unreasonableness of a risk is closely

tied to foreseeability and “turns on the risk and likelihood of injury to the plaintiff . . .

as well as the magnitude and consequences of placing a duty on the defendant.”

Del Lago, 307 S.W.3d at 770.

       Here, the risk to Keith was substantial in that Mr. Pettway had been arrested at

least twice for assault, threatened to physically harm Keith, and carried a taser with

him at all times. And requiring Charlene, under these circumstances, to take steps to

protect Keith from this risk would not impose upon her any great burden.

       Accordingly, I would hold that a fact issue exists as to whether Charlene had a

duty to protect Keith under these circumstances.



                                             9
     3. MORE THAN A SCINTILLA OF EVIDENCE EXISTED THAT CHARLENE
              BREACHED HER DUTY AND THAT HER BREACH
                 PROXIMATELY CAUSED KEITH’S INJURY

         Likewise, this evidence raises a fact issue as to whether Charlene took steps to

reduce or eliminate the risk posed by Mr. Pettway to Keith. While it is true that she

generally told Keith that Mr. Pettway hated him and wanted him off the premises, she

never warned Keith of Mr. Pettway’s violent past or direct threats to do Keith harm.

Instead, without warning Keith of these facts, Charlene brought Mr. Pettway to her

house.

         This evidence also raises a fact issue as to whether or not Charlene’s breach

proximately caused Keith’s injuries. It is reasonable to infer that, had Keith known of

the violent risk posed by Mr. Pettway, he would not have come to the house at all

knowing that Mr. Pettway was also there. Had Keith not come to the house that

weekend, the assault would not have taken place.

                                    III. CONCLUSION

         For these reasons, I concur in the judgment on Keith’s negligence and gross

negligence claims, but I respectfully dissent as to the majority’s holding on Keith’s

premises liability claim and would reverse the trial court’s judgment and remand on

that claim only.

                                                       /s/ Brian Walker
                                                       Brian Walker
                                                       Justice

Delivered: August 25, 2022

                                            10